LOUIS B. ENNICO AND ROXANNE M. ENNICO, H/W,
v.
GEORGE D. PLOWMAN, MURRAY CONSTRUCTION CO., INC. AND JOSEPH CICCONE AND SONS, INC., (OR SUCCESSORS-IN-INTEREST),
PETITION OF: GEORGE D. PLOWMAN
LOUIS B. ENNICO AND ROXANNE M. ENNICO, H/W, Petitioners
v.
GEORGE D. PLOWMAN, MURRAY CONSTRUCTION CO., INC. AND JOSEPH CICCONE AND SONS, INC., (OR SUCCESSORS-IN-INTEREST), Respondents
Nos. 510 MAL 2008, 559 MAL 2008
Supreme Court of Pennsylvania, Middle District.
January 27, 2009.

ORDER
PER CURIAM.
AND NOW, this 27th day of January, 2009, the Petitions for Allowance of Appeal are DENIED.